Name: Commission Regulation (EEC) No 186/87 of 20 January 1987 on the supply of common wheat flour as food aid to the United Nations Relief and works agency for Palestine refugees in the near East (Unrwa )
 Type: Regulation
 Subject Matter: economic conditions;  plant product;  cooperation policy
 Date Published: nan

 23 . 1 . 87No L 21 /52 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 186/87 of 20 January 1987 on the supply of common wheat flour as food aid to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA) limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas by its Decision of 23 October 1986 on the supply of food aid to the UNRWA the Commission allo ­ cated to the latter organization 1 370 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29 . (4) OJ No L 192, 26 . 7. 1980, p. 11 . V) OJ No L 371 , 31 . 12. 1985, p. 1 . 23 . 1 . 87 Official Journal of the European Communities No L 21 /53 ANNEX 1 . Programme : 1986 2. Recipient : UNRWA Supply Division, PO Box 70, A-1400 Vienna (telex : 135310) 3 . Place or country of destination : Aqaba  Ashdod 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 000 tonnes (1 370 tonnes of cereals) 6 . Number of lots : two  1 : 650 tonnes  2 : 350 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex : 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10. Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 1 1 0 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 1 : 650 tonnes  Aqaba : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' 2 : 350 tonnes  Ashdod (in 20-foot containers) : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing :  1 : 650 tonnes (Aqaba)  2 : 350 tonnes (Ashdod) 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 February 1987 16. Shipment period : 1 to 31 March 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate .